Citation Nr: 1708446	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right foot plantar scar residuals, to include entitlement to a separate compensable disability rating for right foot nerve damage to include peripheral neuropathy.  

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision issued by the RO which, in pertinent part, denied a compensable disability evaluation for the Veteran's right foot plantar scar residuals.  In September 2008, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A transcript of that hearing has been incorporated into the record.  In March 2009 the Board remanded the Veteran's claim for entitlement to an increased compensable rating for right foot plantar scar residuals.

In December 2009, the RO increased the evaluation for the Veteran's right foot plantar scar residuals from noncompensable to 10 percent and assigned an effective date of July 23, 2009.  In June 2010, the Board, in pertinent part, remanded the Veteran's claim for entitlement to an increased rating for right foot plantar scar residuals.

In March 2010, the Veteran filed a claim for TDIU; the claim was denied in an August 2010 rating decision.  Thereafter, the Veteran filed claims for entitlement to service connection for a right shoulder disorder and a neck disorder.  The claims were denied in a September 2012 rating decision.  In his April 2013 substantive appeal for his service connection claims, the Veteran requested a hearing before the Board.  

In a May 2013 decision, the Board, in pertinent part, assigned a 10 percent disability rating for the Veteran's right foot plantar scar residuals for the period prior to July 23, 2009, and denied a disability rating in excess of 10 percent for the period on and after July 23, 2009.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion of the parties and vacated the portion of the May 2013 Board decision which denied entitlement to a disability rating in excess of 10 percent for the Veteran's right foot plantar scar residuals and remanded the issue to the Board for action consistent with the terms of the Joint Motion.   

In July 2014 and July 2015, the Board remanded the claims to afford the Veteran a Board hearing in accordance with his April 2013 request.  In May 2016 the Veteran was afforded a videoconference hearing before a Veterans Law Judge and on the record he requested to postpone his hearing so that he could seek representation.  In August 2016, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  Transcripts of the May and August 2016 Board hearings are of record.  

At the August 2016 hearing, the Veteran waived his right on the record to testify before a third Veterans Law Judge pursuant to Arneson v. Shinseki.  24 Vet. App. 379 (2011) (a veteran must be provided the opportunity to testify before all members of a Board panel deciding the case).  Therefore, in accordance with Arneson, an additional hearing is not needed.  

Again, the Board notes a claim for TDIU was denied in August 2010 and the issue was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran was previously represented by a private attorney, but the attorney withdrew representation and the Veteran appointed Disabled American Veterans as his new representative.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right Foot 

Service treatment records indicate that the Veteran injured his right foot in October 1977.  His March 1980 separation examination revealed a traumatic scar in the mid aspect of the plantar surface, which was tender with adjacent loss of sensation to pinprick.  The Veteran reported numbness in the last three digits of the foot.  

A December 1982 VA examination report indicated loss of sensation to fine touch, pinprick, and vibratory sense at the area of the third, fourth, and fifth toes, as well as the lateral half of the right foot.   

An August 2005 VA treatment record indicates that the Veteran modified his gait pattern in response to longstanding hypersensitivity of the sole of his right foot.  

The Veteran underwent a VA examination in November 2006.  The examiner reviewed the service treatment records, which noted a deep laceration on the plantar area of the right foot.  The examiner also noted the Veteran's March 1980 separation examination, which showed a laceration at the bottom of the right foot with numbness in the last three digits of the foot.  The Veteran reported that the glass went through the bottom of his shoe and went all the way through the foot to exit slightly through the dorsum of the foot.  Physical examination showed a well-healed surgical scar in the mid arch area of the plantar surface of the right foot.  The Veteran pointed out a reddened area in the mid dorsal area of the foot, which he claimed was the area where the glass exited at the top of his foot.  The examiner stated that the reddened area did not show a scar, only discoloration.  Examination showed decreased sensation to pinprick and soft touch generally from just proximal to the metatarsal joint line, which traveled distally to the tips of the toes on the dorsum and the plantar surface.  The examiner found that it was possible to have the distribution become numb due to a nerve injury and that the medial and lateral plantar nerves would work to evoke the numbness and mild problems with the flexion and extension of his toes.  The examiner further explained that it was possible that he cut those branches when he lacerated the bottom of his foot.  The examiner found that the limitation of motion of the lateral three toes was caused by the underlying probable nerve injury to the scar.   

A September 2007 private treatment record from V.T., DPM showed that the Veteran had a heightened sensitivity and pain associated with the arch area, which indicated possible neuroma lesion or scar tissue within the area causing him severe pain with pressure.  The Veteran reported that he injured his right foot in 1978 when he stepped on a piece of glass which cut the plantar aspect of his foot and exited the foot on the dorsal aspect.  A neurological examination revealed decreased epicritic sensation, vibration, and proprioception to the forefoot and midfoot region of the right foot.  There was no sign of complete neuropathy.  Physical examination showed parasthesias over the dorsolateral aspect of the foot.  He had decreased motion in the toes compared to the toes of the left foot and walked with an antalgic gait.  The impression was a history of what sounded like glass impalement of the right foot, with an abnormal gait pattern and chronic parasthesias ever since.  

An October 2007 private treatment record authored by V.T., DPM, indicated that the Veteran developed a lump which appeared to be scar tissue secondary to his past trauma.  Magnetic resonance imaging revealed no major scar tissue or neuromas that could have developed within the area of the trauma.  The assessment was parasthesias with abnormal gait involving the right foot.  

The Veteran underwent a VA examination in December 2010.  The examiner noted a mild antalgic gait of the right lower extremity, secondary to the painful plantar scar.  The examiner also noted that the Veteran's right foot scar residuals would cause difficulty standing for protracted periods and walking long distances.  The Veteran complained of numbness in the dorsal aspect of the right foot and in the second through fifth toes.  Examination showed decreased pinprick and light touch of the dorsal toes and foot.  The examiner diagnosed peripheral neuropathy of the right foot.  The examiner opined that Veteran's peripheral neuropathy was not caused by or a result of his plantar laceration.  In support of the opinion, the examiner stated that the Veteran's distribution of numbness was in the dorsal aspect of the right foot, but his laceration was in the plantar aspect.  The examiner explained that it was not anatomically possible for the Veteran's right foot scar residuals to result in numbness in the superficial peroneal distribution.  The opinion was based on current anatomical sensory mapping literature.  

In the December 2013 Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its denial of a disability rating in excess of 10 percent for the Veteran's right foot plantar scar residuals.  Specifically, the Joint Motion noted that the Board did not consider two September 2007 private treatment records, which documented that the Veteran had nerve damage related to his scar.  The Joint Motion also indicated that the Board did not address the December 2010 VA examiner's findings of mild difficulty standing for protracted periods and difficulty walking for long distances.    

As noted above, the Joint Motion indicated that the Board must specifically address the September 2007 private treatment records as it relates to the possibility that the Veteran's right foot scar residuals included nerve damage.  The May 2013 Board decision to deny a rating in excess of 10 percent was mostly based on the December 2010 VA examiner's opinion that the Veteran's peripheral neuropathy of the right foot was not caused by or a result of the plantar laceration of the right foot.  It does not appear that the examiner considered the September 2007 private treatment records.  Additionally, the examiner's opinion was based on the laceration being on the plantar aspect of the right foot and not the dorsal aspect of the right foot.  However, the Veteran stated that the glass entered through the bottom of his shoe and exited slightly through the dorsum foot.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, although the examiner found that the sensory exam showed abnormalities in the dorsal toes and foot, it does not appear that the examiner considered the March 1980 separation examination which indicated numbness in the last three digits of the right foot.  Additionally, at his August 2016 Board hearing, the Veteran testified that his right foot plantar scar residuals worsened since his last VA examination.  The Veteran most recently underwent a VA examination in March 2012.  When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a remand is required to afford the Veteran another VA examination. 

Service Connection Claims 

The Veteran asserted that he developed neck and right shoulder disorders secondary to his service-connected right foot plantar scar residuals.  Specifically, he testified that his service-connected right foot plantar scar residuals caused abnormal gait, which resulted in knee problems.  He also testified that he sustained injuries to his neck and shoulders due to instability caused by his right foot plantar scar residuals.  

A March 2002 private treatment record indicated that the Veteran injured his neck at work and had cervical disc surgery in 1999.  

VA treatment records showed diagnoses of degenerative cervical disc status post fusion and adhesive capsulitis of the right shoulder.  A March 2011 VA treatment record indicated that the Veteran sustained several falls, and that each fall occurred when he removed his right knee brace.  It was noted that the Veteran had right shoulder pain secondary to the falls, which were caused by instability of the right knee.  

The Veteran submitted a private medical opinion dated March 2016.  The orthopedic surgeon opined that it was more likely than not that the Veteran's right knee and subsequent right shoulder injuries were the result of his service-connected right foot injury.  

As noted above, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination and obtain a medical opinion addressing the etiology of the Veteran's claimed neck disorder and right shoulder disorder has been established in this case.

TDIU 

The Board finds the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claims for service connection for a neck disorder and a right shoulder disorder, as well as his claim for a higher rating for his service-connected right foot plantar scar residuals.  As such, the Board will defer its decision as to the Veteran's claim for a TDIU.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO should afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to determine the current severity of his service-connected right foot plantar scar residuals.  The electronic records should be made available to and reviewed by the examiner(s).

The RO must ensure that all information required for rating purposes is provided by the examiner.  In addition, the examiner must determine whether there is any nerve damage associated with his right foot plantar scar residuals.  The examiner must consider and discuss (1) the September and October 2007 private treatment records relating his nerve damage to his in-service right foot injury; (2) the Veteran's March 1980 separation examination; (3) the March 2010 separation examination showing a traumatic right foot scar, tender with adjacent loss of sensation to pinprick and reported numbness in the last three digits; (4) the December 2010 VA examination report indicating numbness of the dorsal aspect of the foot; (5) the November 2006 VA examination report; and (6) The Veteran's statements that the glass entered through the bottom of his shoe and exited slightly through the dorsum aspect of his foot.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's neck and right shoulder disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed neck and right shoulder disorders disorders present during the period of the claim.  Specifically, the examiner should state whether any diagnosed disorder present during the period of the claim:

 a) was caused by his service-connected right foot plantar scar residuals; 

 b) was permanently worsened by his service-connected right foot plantar scar residuals;

c) was caused by his right knee disability; or 

d) was permanently worsened by his right knee disability. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO should undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examinations, from an examiner with sufficient expertise to comment on the occupational effects caused by the Veteran's service-connected disability or disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disability or disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

4.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

5.  The RO should also undertake any additional development deemed necessary.

6.  Then, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________                          ___________________________
T. Reynolds		K. J. Alibrando
Veterans Law Judge		Veterans Law Judge
Board of Veterans' Appeals		Board of Veterans' Appeals



_________________________
J. March
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




